Exhibit 10.6

 

[ex10-6_001.jpg]

 





[TRANSLATION FROM HEBREW]

State of Israel

Energy Ministry

 

 

Oil & Gas

23 Adar 1 5769

28 February, 9

Oil_321_2019 

To:

Mr. Dustin Guinn

Zion Oil & Gas Inc.

 

Greetings,

 

Re: License Extension to license “Megiddo-Jezreel” / 401 and Revision to work
plan

Reference: Your letter of the 24th and 26th of February 2019

 

In response to your referenced request I hereby approve an extension to the
“Megiddo-Jezreel” license / 401.up to December 2, 2020.This extension is up to
the maximum license period by law, and there will be no further extensions.

 

I note that at the end of the license period the license shall expire and
confidentiality shall not apply to information relating to the license pursuant
to the Petroleum Law.

 

In addition, I also approve the updated work plan as follows:

 

Number   Activity description   Execution by: 1   Submission of seismic survey
plan to the Commissioner and execution of an agreement with a contractor to
perform   30 April 2019 2   Commence 3D seismic survey in an area of
approximately 50 square kilometers   1 August 2019 3   Transfer of field
material configuration  and processed material to the Ministry pursuant to
Ministry guidelines   15 December  2019 4   Submit interpretation report   20
February 2020



 

Please note that you are required to comply with all the provisions of the
Petroleum Law, 5712-1952, and the regulations thereunder, including submission
of all the reports detailed in the Petroleum Law and in the Regulations.

 

Sincerely,

 

Yossi Wurtzburger

Petroleum Commissioner

 

Copy: Oil Unit

 

